 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      ALAN M. BARTLETT,
                                                                NO. C19-0113RSL
 9
                            Plaintiff,

10
                    v.                                          ORDER REVOKING
                                                                AUTHORIZATION TO PROCEED
11
      WASHINGTON STATE BAR                                      IN FORMA PAUPERIS
      ASSOCIATION, et al.,
12
                            Defendants.
13

14

15          On March 12, 2019, plaintiff filed a fake order purporting to alter the terms and
16
     conditions on which he was granted leave to proceed in forma pauperis in the above-captioned
17
     matter. The fake order recites that the Court is “correcting its error,” makes findings regarding
18
     plaintiff’s ability to pay and consent to payment, and vacates a previous order to the extent it
19

20   directed the agency having custody of plaintiff to calculate and collect an initial partial filing fee

21   and subsequent monthly payments. Plaintiff included a “signature” block that reads:
22                                                      /s/ Mary Alice Theiler
23                                                      US Magistrate / US Judge

24
     and instructed the Clerk of Court to docket and distribute the “Order.”
25
            Plaintiff was directed to explain his actions. Although his response was timely filed, it is
26

27   not satisfactory. Plaintiff is apparently unaware that the statute that authorizes the

28   ORDER - 1
 1   commencement of a civil action without prepayment of the filing fee expressly requires that the
 2   Court “assess and, when funds exist, collect” installment payments from prisoners bringing a
 3
     civil suit until the full amount of the filing fee is paid. 28 U.S.C. § 1915(b). He argues that Judge
 4
     Theiler’s order, which directed the custodial agency to calculate and collect payments as
 5

 6   specified in the statute, is itself “fake”, some sort of “fraud,” and/or exceeds the Court’s subject

 7   matter jurisdiction.
 8          The Court finds that plaintiff filed a fake document purporting to be a court order in an
 9
     effort to improve his position in this case, to manipulate the proceedings in his favor, and to gain
10
     an advantage above and beyond what was granted by the court. His conduct is unacceptable and
11
     unjustified. If plaintiff thought Judge Theiler had made a mistake in directing the custodian to
12

13   calculate and collect installment payments, he could have and should have requested that the

14   undersigned review the order: instead he chose to abuse the judicial process by issuing his own
15   order in direct contravention to that of the Magistrate Judge.
16
            It has long been understood that “[c]ertain implied powers must necessarily result
17          to our Courts of justice from the nature of their institution,” powers “which cannot
18          be dispensed with in a Court, because they are necessary to the exercise of all
            others.” U.S. v. Hudson, 7 Cranch 32, 34, 3 L.Ed. 259 (1812); see also Roadway
19
            Express, Inc. v. Piper, 447 U.S. 752, 764 (1980) (citing Hudson). For this reason,
20          “Courts of justice are universally acknowledged to be vested, by their very
21          creation, with power to impose silence, respect, and decorum, in their presence,
            and submission to their lawful mandates.” Anderson v. Dunn, 6 Wheat. 204, 227, 5
22
            L.Ed. 242 (1821); see also Ex parte Robinson, 19 Wall. 505, 510, 22 L.Ed. 205
23          (1874). These powers are “governed not by rule or statute but by the control
24          necessarily vested in courts to manage their own affairs so as to achieve the
            orderly and expeditious disposition of cases.” Link v. Wabash R. Co., 370 U.S.
25
            626, 630–631 (1962).
26

27   Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991). Plaintiff fraudulently attempted to alter the
28   ORDER - 2
 1   terms of a court order to his benefit: his conduct is far more egregious than failing to be
 2   respectful in the courtroom and even exceeds a simple violation of a court order. His conduct is
 3
     certainly sanctionable. Fink v. Gomez, 239 F.3d 989, 991 (9th Cir. 2001).
 4
            The question, then, is what sanction is appropriate. The Court has already stricken the
 5

 6   fake document and given plaintiff an opportunity to explain why he chose to submit a document

 7   purporting to be an order granting relief rather than filing a motion requesting the relief he
 8   desired. Plaintiff’s response to the Order to Show Cause establishes that the abuse was willful,
 9
     that he appears to view his improper conduct as justified, and that filing “motions, declarations,
10
     and orders” is his right.1 These aspects of his response are deeply troubling, suggesting a
11
     profound lack of respect for the judicial process. Dismissal of a plaintiff’s claims is a permissible
12

13   sanction in these circumstances because plaintiff “has engaged deliberately in deceptive

14   practices that undermine the integrity of judicial proceedings,” and he “willfully deceived the
15   court and engaged in conduct utterly inconsistent with the orderly administration of justice.”
16
     Anheuser-Busch, Inc. v. Nat. Beverage Distribs., 69 F.3d 337, 348 (9th Cir. 1995) (internal
17
     quotation marks and citations omitted). “Because of their very potency, [however], inherent
18
     powers must be exercised with restraint and discretion.” B.K.B. v. Maui Police Dep’t, 276 F.3d
19

20   1091, 1108 (9th Cir. 2002) (quoting Chambers, 501 U.S. at 44). Before imposing the harsh

21   sanction of dismissal, the Ninth Circuit advises that district courts consider the following factors:
22          (1) the public’s interest in the expeditious resolution of litigation;
23
            (2) the Court’s need to manage its dockets;
24
            (3) the risk of prejudice to opposing parties;
25

26
            1
              After calling Judge Theiler’s order a “fraud pleading,” plaintiff states “4. This is my case, I
27   lodge the motions, declarations, and orders.” Dkt. # 11 at 2-3.
28   ORDER - 3
 1          (4) the public policy favoring disposition of cases on their merits;
 2          (5) the availability of less severe sanctions; and
 3
            (6) the party’s willfulness, fault, or bad faith.
 4
     Leon v. IDX Sys. Corp., 464 F.3d 951, 958 (9th Cir. 2006).
 5

 6          Because this matter has only just begun, plaintiff’s abuse of the judicial process has not

 7   caused significant delay in the resolution of the litigation or interfered with case management
 8   deadlines. No opposing party has yet appeared in the case or been prejudiced by plaintiff’s
 9
     conduct. These considerations favor a less drastic sanction than dismissal. On the other hand,
10
     plaintiff’s production and filing of a fake order was willful and is an egregious abuse of the
11
     judicial process which, left undetected and unchecked, would effectively nullify the adversarial
12

13   process and the role of impartial decisionmakers in our judicial system. As for alternatives to

14   dismissal, plaintiff’s impecuniary status means that a monetary sanction would be unproductive.
15   His response to the Order to Show Cause shows that censure will have little impact. Alternative
16
     sanctions are therefore rather sparse and consist primarily of (a) withdrawal of the previously-
17
     granted permission to commence this litigation without prepayment of the filing fee or
18
     (b) outright dismissal. Because plaintiff has no funds, the withdrawal of in forma pauperis status
19

20   will likely result in dismissal of the case.

21          As to the last of the Leon considerations, the Court finds that the balance of public
22   policies regarding disposition of claims on the merits favors dismissal in the circumstances
23
     presented here. When the Court grants in forma pauperis status, the proposed complaint is
24
     subject to immediate review under 28 U.S.C. § 1915(d). “Section 1915(d) is designed largely to
25
     discourage the filing of, and waste of judicial and private resources upon, baseless lawsuits that
26

27   paying litigants generally do not initiate because of the costs of bringing suit and because of the

28   ORDER - 4
 1   threat of sanctions for bringing vexatious suits under Federal Rule of Civil Procedure 11.”
 2   Neitzke v. Williams, 490 U.S. 319, 327 (1989).
 3
            In this litigation, plaintiff seeks to hold the Washington State Bar Association (“WSBA”)
 4
     liable for violations of the Eighth and Fourteenth Amendments to the United States Constitution.
 5

 6   Plaintiff alleges that the WSBA failed to adequately investigate and declined to conduct an

 7   evidentiary hearing regarding his complaint of criminal and ethical violations against his former
 8   attorney. Plaintiff’s constitutional claims are indisputably meritless. Depending on their
 9
     authorizations and activities, courts have found that state bar associations are private trade
10
     organizations that are not state actors for purposes of 42 U.S.C. § 19832 (Real Estate Bar Ass’n
11
     for Mass., Inc. v. Nat’l Real Estate Info. Servs., 608 F.3d 110, 121-22 (1st Cir. 2010); Lawline v.
12

13   Am. Bar Ass’n, 956 F.2d 1378, 1384 (7th Cir. 1992)) or, in the alternative, that a bar

14   association’s adjudication of attorney disciplinary matters is entitled to quasi-judicial immunity
15   (Hirsh v. Justices of the S. Ct. of the State of Cal., 67 F.3d 708, 715 (9th Cir. 1995)). Even if
16
     plaintiff could overcome those hurdles, his constitutional claims are fatally flawed. Any claim
17
     under the Eight Amendment fails because that amendment proscribes the imposition of cruel and
18
     unusual punishment. There are no factual allegations raising a plausible inference that the
19

20   WSBA’s handling of a complaint of attorney misconduct constitutes “punishment” under the

21   amendment. See Estelle v. Gamble, 429 U.S. 97, 102 (1976) (brief history of the constitutional
22   prohibition of cruel and unusual punishments). Any claim under the Fourteenth Amendment fails
23
     because plaintiff does not allege that the WSBA deprived him of life, liberty, or property without
24

25
            2
26            The United States Supreme Court has determined that an action under 42 U.S.C. § 1983 is the
     exclusive remedy for violations of constitutional rights by state officials. Carlson v. Green, 446 U.S. 14,
27   52 n.18 (1980).
28   ORDER - 5
 1   due process of law. Plaintiff sought relief from the WSBA for wrongs allegedly committed by a
 2   third party, just as a litigant seeks relief from this Court. There is no free-floating right to an
 3
     evidentiary hearing or trial in these circumstances: absent allegations of partiality or bias on the
 4
     part of the adjudicator, the fact that a claim is found to be without merit at an early stage in the
 5

 6   proceeding does not implicate the due process clause. Where, as is the case here, a claim relies

 7   on meritless legal theories or baseless factual contentions, a litigant should not be permitted to
 8   proceed under § 1915(d). Neitzke, 490 U.S. at 327.
 9

10
            For all of the foregoing reasons, the Court finds that the withdrawal of the authorization
11
     to proceed in forma pauperis is the appropriate sanction for plaintiff’s abuse of the judicial
12

13   process. Having threatened the integrity of these proceedings, plaintiff will not be given the

14   benefit of litigating this case without prepayment of fees. The Order Granting Application to
15   Proceed in Forma Pauperis (Dkt. # 6) is hereby VACATED. Plaintiff shall, on or before May 17,
16
     2019, pay the $400 civil filing fee to Clerk, U.S. District Court, 700 Stewart Street, Suite 2310,
17
     Seattle, WA 98101. Failure to do so will result in the dismissal of this action.
18

19

20          Dated this 18th day of April, 2019.

21                                               A
                                                 Robert S. Lasnik
22                                               United States District Judge
23

24

25

26

27

28   ORDER - 6
